Exhibit 10.4













CONTRIBUTION AGREEMENT
DATED AS OF NOVEMBER 20, 2012
BY AND BETWEEN
CYRUSONE LP,
a Maryland limited partnership
AND
DATA CENTERS SOUTH INC.,
a Delaware corporation








--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page
 
ARTICLE I
 
 
 
 
 
CONTRIBUTION
 
 
 
 
Section 1.01.
CONTRIBUTION OF CONTRIBUTED ASSETS
2
Section 1.02.
ASSUMPTION OF THE ASSUMED LIABILITIES
2
Section 1.03.
TRANSFER OF THE OP UNITS
3
Section 1.04.
FURTHER ACTION
3
Section 1.05.
TREATMENT AS CONTRIBUTION
3
 
 
 
 
ARTICLE II
 
 
 
 
 
CLOSING
 
 
 
 
Section 2.01.
CONDITIONS PRECEDENT
4
Section 2.02.
TIME AND PLACE
5
Section 2.03.
DELIVERY OF OP UNITS
5
Section 2.04.
CLOSING DELIVERIES
5
Section 2.05.
TERM OF THE AGREEMENT
5
Section 2.06.
EFFECT OF TERMINATION
5
Section 2.07.
TAX WITHHOLDING
6
 
 
 
 
ARTICLE III
 
 
 
 
                  REPRESENTATIONS AND WARRANTIES OF THE OPERATING PARTNERSHIP
 
 
 
Section 3.01.
ORGANIZATION; AUTHORITY
6
Section 3.02.
DUE AUTHORIZATION
6
Section 3.03.
CONSENTS AND APPROVALS
7
Section 3.04.
NO VIOLATION
7
Section 3.05.
VALIDITY OF OP UNITS
7
Section 3.06.
LITIGATION
7
Section 3.07.
OP AGREEMENT
7
Section 3.08.
LIMITED ACTIVITIES
7
Section 3.09.
NO OTHER REPRESENTATIONS OR WARRANTIES
7
 
 
 
 
ARTICLE IV
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTOR
 
 
 
 
Section 4.01.
ORGANIZATION; AUTHORITY
8
Section 4.02.
DUE AUTHORIZATION
8
Section 4.03.
OWNERSHIP OF THE OTHER CONTRIBUTED ASSETS
8
Section 4.04.
OWNERSHIP OF THE PROPERTIES
8


i

--------------------------------------------------------------------------------




Section 4.05.
CONSENTS AND APPROVALS
9
Section 4.06.
NO VIOLATION
9
Section 4.07.
NON-FOREIGN PERSON
9
Section 4.08.
TAXES
9
Section 4.09.
SOLVENCY
9
Section 4.10.
LITIGATION
9
Section 4.11.
COMPLIANCE WITH LAWS
10
Section 4.12.
EMINENT DOMAIN
10
Section 4.13.
LICENSES AND PERMITS
10
Section 4.14.
ENVIRONMENTAL COMPLIANCE
10
Section 4.15.
CUSTOMER LEASES
10
Section 4.16.
ZONING
10
Section 4.17.
INVESTMENT
11
Section 4.18.
NO OTHER REPRESENTATIONS OR WARRANTIES
11
 
 
 
 
ARTICLE V
 
 
 
 
 
INDEMNIFICATION
 
 
 
 
Section 5.01.
GENERAL INDEMNIFICATION
12
Section 5.02.
NOTICE OF CLAIMS
12
Section 5.03.
THIRD PARTY CLAIMS
12
Section 5.04.
EXPIRATION
13
Section 5.05.
LIMITATION ON AMOUNTS
13
Section 5.06.
EXCLUSIVE REMEDY
13
Section 5.07.
TAX TREATMENT
14
 


 
 
ARTICLE VI
 
 
 
 
 
COVENANTS AND OTHER AGREEMENTS
 
 
 
 
Section 6.01.
COVENANTS OF THE CONTRIBUTOR
14
Section 6.02.
COMMERCIALLY REASONABLE EFFORTS BY THE
OPERATING PARTNERSHIP AND THE CONTRIBUTOR
14
Section 6.03.
TAX AGREEMENT
14
 
 
 
 
ARTICLE VII
 
 
 
 
 
WAIVERS AND CONSENTS
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
GENERAL PROVISIONS
 
 
 
 
Section 8.01.
NOTICES
15
Section 8.02.
DEFINITIONS
15


ii

--------------------------------------------------------------------------------




Section 8.03.
COUNTERPARTS
18
Section 8.04.
ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES
18
Section 8.05.
GOVERNING LAW
18
Section 8.06.
ASSIGNMENT
19
Section 8.07.
JURISDICTION
19
Section 8.08.
SEVERABILITY
19
Section 8.09.
RULES OF CONSTRUCTION
19
Section 8.10.
EQUITABLE REMEDIES
20
Section 8.11.
DESCRIPTIVE HEADINGS
20
Section 8.12.
NO PERSONAL LIABILITY CONFERRED
20
Section 8.13.
AMENDMENT; WAIVER
20



    



iii

--------------------------------------------------------------------------------




Defined Terms
TERM
SECTION
Affiliate
Section 8.02
Agreement
Introduction
Assumed Agreements
Section 1.01
Assumed Liabilities
Section 1.02
Business Day
Section 8.02
CBI
Recitals
CBI Intercompany Debt
Recitals
CBTS
Recitals
CBTS Intercompany Debt
Recitals
Claim
Article V
Claim Notice
Article V
Closing
Section 2.02
Closing Date
Section 2.02
Code
Section 8.02
Contributed Assets
Section 1.01
Contributor
Introduction
Customer Leases
Section 4.15
CyrusOne Credit Agreement
Section 8.02
CyrusOne GP
Recitals
Debt Issuance
Recitals
Environmental Law
Section 8.02
Environmental Liabilities
Section 8.02
Environmental Permits
Section 8.02
Expiration Date
Article V
Fixtures and Personal Property
Section 8.02
Formation Transactions
Recitals
Governmental Authority
Section 8.02
Governmental Authorization
Section 8.02
Hazardous Material
Section 8.02
Indemnified Party
Article V
Indemnifying Party
Article V
Intercompany Debt
Recitals
Law
Section 8.02
Liability
Section 8.02
Liens
Section 8.02
Losses
Article V
Material Adverse Effect
Section 8.02
OP Units
Recitals
OP Value
Section 5.05
Operating Partnership
Introduction
Operating Partnership Agreement
Section 1.05
Operating Partnership Subsidiaries
Section 3.01
Order
Section 8.02


iv

--------------------------------------------------------------------------------




Other Contributed Assets
Section 1.01
Outside Date
Section 2.05
Permitted Lien
Section 8.02
Person
Section 8.02
Proceeding
Section 8.02
Properties
Recitals
Property Interests
Recitals
REIT
Introduction
Release
Section 8.02
Securities Act
Section 8.02
Service Contracts
Section 8.02
Subsidiary
Section 8.02
Tax
Section 8.02
Tax Return
Section 8.02
Third Party Claims
Article V
Total Consideration
Recitals














v

--------------------------------------------------------------------------------






CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT is made and entered into as of November 20, 2012
(this “Agreement”), by and between CyrusOne LP, a Maryland limited partnership
(the “Operating Partnership”), which is a Subsidiary of CyrusOne Inc., a
Maryland corporation (the “REIT”), and Data Centers South Inc., a Delaware
corporation (the “Contributor”).
RECITALS
WHEREAS, the REIT desires to consolidate the ownership of a portfolio of
properties listed on Exhibit A (the “Properties”) through a series of
transactions whereby the Operating Partnership will acquire interests in the
Properties;
WHEREAS, the Contributor owns or holds fee simple or leasehold interests in the
Properties (the “Property Interests”);
WHEREAS, the transactions contemplated by this Agreement and certain other
internal restructuring transactions to be completed prior to or on the Closing
Date as set forth on Exhibit B-1 (collectively, the “Formation Transactions”)
are related to the proposed issuance of 6.375% senior notes due 2022 by the
Operating Partnership and CyrusOne Finance Corp., a Maryland corporation, as
co-issuers (the “Debt Issuance”);
WHEREAS, the Contributor owes $401,509,589 aggregate amount (representing
principal plus accrued interest) of intercompany debt to Cincinnati Bell Inc.,
an Ohio corporation (“CBI”) (such debt, the “CBI Intercompany Debt”);
WHEREAS, the CBI Intercompany Debt was incurred on June 11, 2010 by Cincinnati
Bell Technology Solutions Inc., a Delaware corporation (“CBTS”), in order to
fund its acquisition of the entity that held certain Contributed Assets (as
defined) at the time of such acquisition;
WHEREAS, the Contributor owes $60,386,849 aggregate amount (representing
principal plus accrued interest) of intercompany debt to CBTS (such debt, the
“CBTS Intercompany Debt”, and together with the CBI Intercompany Debt, the
“Intercompany Debt”);
WHEREAS, the CBTS Intercompany Debt was incurred by CyrusOne LLC, a Delaware
limited liability company (formerly CyrusOne Inc., a Delaware corporation), in
order to fund acquisitions of, and improvements to, certain Contributed Assets;
WHEREAS, the CBI Intercompany Debt and the CBTS Intercompany Debt have been
assumed by a series of entities in connection with a series of contributions of
the Contributed Assets (or, in certain cases, the entity that owned such assets)
to which such debt relates;


WHEREAS, the Contributor desires to, and the Operating Partnership desires the
Contributor to, contribute to the Operating Partnership, all of the
Contributor's right, title and interest in and to the Property Interests and the
Other Contributed Assets (as defined), free and clear of all Liens, except for
Permitted Liens, in exchange for units of limited partnership interest (“OP
Units”) in the Operating Partnership and the assumption by the Operating
Partnership of the Assumed Liabilities (as defined) (the transfer of such OP
units to the Contributor and assumption of such Assumed Liabilities by the
Operating Partnership, collectively, the “Total Consideration”), on the terms
and subject to the conditions set forth herein; and

1

--------------------------------------------------------------------------------




WHEREAS, all necessary approvals have been obtained by the parties to this
Agreement to consummate the transactions contemplated herein and the other
Formation Transactions.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and other terms contained in this Agreement, the parties
hereto, intending to be legally bound hereby, agree as follows:
ARTICLE I


CONTRIBUTION
Section 1.01.CONTRIBUTION OF CONTRIBUTED ASSETS. Upon the terms and subject to
the conditions set forth herein, for the Total Consideration, at the Closing,
the Contributor shall convey, assign and transfer to the Operating Partnership,
and the Operating Partnership agrees to acquire and accept from the Contributor,
free and clear of all Liens, except for Permitted Liens, the Contributed Assets.
For purposes of this Agreement, the term “Contributed Assets” shall mean all of
the Contributor's right, title and interest in and to the following:


(a) its Property Interests;


(b)those assets described on Exhibit C-1, and all right, title and interest held
directly or indirectly by the Contributor in (i) all Fixtures and Personal
Property related to the Properties and (ii) all intangible personal property now
or hereafter used in connection with the ownership, operation, maintenance,
management or occupancy of the Properties;


(c)those certain agreements described on Exhibit C-2, and all agreements and
arrangements related to the Properties, if any, to which the Contributor is a
party, directly or indirectly, including all tenant leases and Service Contracts
(collectively, the “Assumed Agreements”); and


(d)all other properties, assets and rights of any kind, whether tangible or
intangible, real or personal, held directly or indirectly by the Contributor
(the Contributed Assets described in Section 1.01(b), (c) and (d), collectively,
the “Other Contributed Assets”).


Section 1.02.ASSUMPTION OF THE ASSUMED LIABILITIES. Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, the Operating
Partnership shall assume from the Contributor and thereafter pay, perform or
discharge in accordance with their terms any and all Liabilities of the
Contributor, whether arising before, on or after the Closing Date, including the
following Liabilities (collectively, the “Assumed Liabilities”):


(a)all accounts payable outstanding as of or arising after the Closing Date;


(b)all Liabilities in connection with the Intercompany Debt;


(c)all Liabilities to the extent arising out of, or related to, any Contributed
Asset, or arising out of, related to or measured by the ownership by the
Contributor and its Affiliates of any Contributed Asset or associated with the
realization of the benefits of any Contributed Asset (including all Liabilities
arising out of, or related to, any termination or announcement or notification
of an intent to terminate any Assumed Agreement);



2

--------------------------------------------------------------------------------




(d)all Environmental Liabilities to the extent relating to any Contributed
Asset;


(e)all Liabilities in respect of any Proceeding to the extent arising out of or
related to any Contributed Asset (including any such Liabilities to the extent
relating to any product liability, consumer protection, consumer fraud, breach
of warranty or similar claim for injury or death to person or damage to or
destruction of property);


(f) all Tax Liabilities arising out of, related to or measured by the ownership
of the Contributed Assets for any taxable period or portion thereof beginning
after the Closing Date; and


(g)all other Liabilities of whatever kind and nature, primary or secondary,
direct or indirect, whether accrued or fixed, known or unknown, absolute or
contingent, matured or unmatured or determined or determinable of the
Contributor.


Section 1.03.TRANSFER OF THE OP UNITS. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, the Operating
Partnership shall transfer to the Contributor 68,650,250 OP Units. The transfer
of OP Units to the Contributor shall be evidenced by an amendment to the
Operating Partnership Agreement in such form as shall be reasonably acceptable
to the Contributor.


Section 1.04.FURTHER ACTION. If, at any time after the Closing, the Operating
Partnership shall determine or be advised that any deeds, bills of sale,
assignments, assurances or other actions or things are necessary or desirable to
vest, perfect or confirm of record or otherwise in the Operating Partnership the
right, title or interest in or to the Contributed Assets or Assumed Liabilities
contributed by the Contributor, the Contributor shall execute and deliver all
such deeds, bills of sale, assignments and assurances and take and do all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title and interest in or to such Contributed Assets
or Assumed Liabilities, or otherwise to carry out this Agreement; provided, that
the Contributor shall not be obligated to take any action or execute any
document if the additional actions or documents impose additional liabilities,
obligations, covenants, responsibilities, representations or warranties on the
Contributor that are not contemplated by this Agreement or reasonably inferable
by the terms herein.


Section 1.05.TREATMENT AS CONTRIBUTION.


(a)Any transfer, assignment and exchange by the Contributor effectuated pursuant
to this Agreement shall constitute a “Capital Contribution” by the Contributor
to the Operating Partnership as defined in Article I of the Operating
Partnership Agreement (as defined) and is intended to be governed by Section
721(a) of the Code.


(b)The Contributor and the Operating Partnership agree to the tax treatment
described in Section 1.05(a), and the Contributor and the Operating Partnership
shall file their respective Tax Returns consistent with such treatment, unless
otherwise required by applicable Law.

3

--------------------------------------------------------------------------------






ARTICLE II


CLOSING


Section 2.01.CONDITIONS PRECEDENT.
  
(a)    Condition to Each Party's Obligations. The respective obligation of each
party to effect the contributions contemplated by this Agreement and to
consummate the other transactions contemplated hereby to occur on the Closing
Date is subject to the satisfaction or waiver of the following conditions:


(i)Debt Issuance Proceeds. All conditions to the Debt Issuance shall have been
satisfied and the initial purchasers under the purchase agreement relating to
the Debt Issuance shall be prepared to fund the Debt Issuance. This condition
may not be waived by any party.


(ii)No Injunction. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of any of the transactions contemplated in this Agreement or any of
the other Formation Transactions nor shall any of the same brought by a
Governmental Authority of competent jurisdiction be pending that seeks the
foregoing.


(iii)Formation Transactions. The Formation Transactions set forth on Exhibit B-2
shall have been consummated not later than concurrently herewith. This condition
may not be waived by any party.


(b)Conditions to Obligations of the Operating Partnership. The obligations of
the Operating Partnership are further subject to satisfaction of the following
conditions (any of which may be waived by the Operating Partnership in whole or
in part):


(i)Representations and Warranties. Except as would not have a Material Adverse
Effect, the representations and warranties of the Contributor contained in this
Agreement shall be true and correct at and as of the Closing (except to the
extent that any such representation or warranty speaks as of an earlier date, in
which case it must be true and correct only as of such earlier date).


(ii)Performance by the Contributor. The Contributor shall have performed in all
material respects all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Closing Date.


(iii)Consents, Etc. All necessary consents and approvals of Governmental
Authorities or third parties (including lenders) for the Contributor to
consummate the transactions contemplated hereby (except for those the absence of
which would not have a material adverse effect on the ability of the Contributor
to consummate the transactions contemplated by this Agreement) and the other
Formation Transactions shall have been obtained.

4

--------------------------------------------------------------------------------




(iv)No Material Adverse Change. There shall not have occurred between the date
hereof and the Closing Date any material adverse change in the business,
financial condition, properties or results of operations of the Contributor.


(c)Conditions to Obligations of the Contributor. The obligations of the
Contributor are further subject to satisfaction of the following conditions (any
of which may be waived by the Contributor in whole or in part):


(i)Performance by the Operating Partnership. The Operating Partnership shall
have performed in all material respects all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.


(ii)Representations and Warranties. Except as would not have a Material Adverse
Effect, the representations and warranties of the Operating Partnership
contained in this Agreement shall be true and correct at and as of the Closing
(except to the extent that any such representation or warranty speaks as of an
earlier date, in which case it must be true and correct only as of such earlier
date).


Section 2.02.TIME AND PLACE. Unless this Agreement shall have been terminated
pursuant to Section 2.05, and subject to satisfaction or waiver of the
conditions in Section 2.01, the closing of the transfers contemplated by
Sections 1.01, 1.02 and 1.03 and the other transactions contemplated hereby (the
“Closing”) shall occur immediately prior to the time the Operating Partnership
receives the proceeds from the Debt Issuance on November 20, 2012 (the “Closing
Date”). The Closing shall take place at the offices of Cravath, Swaine & Moore
LLP, 825 Eighth Avenue, New York, New York 10019 or such other place as mutually
determined by the parties hereto. The transfers described in Sections 1.01, 1.02
and 1.03 and all closing deliveries shall be deemed concurrent for all purposes.


Section 2.03.DELIVERY OF OP UNITS. The issuance of the OP Units to the
Contributor shall be evidenced by an amendment to the Operating Partnership
Agreement in such form as shall be reasonably acceptable to the Contributor.


Section 2.04.CLOSING DELIVERIES. At the Closing, the parties shall make,
execute, acknowledge and deliver, or cause to be made, executed, acknowledged
and delivered, any other documents reasonably requested by the Operating
Partnership or the Contributor or reasonably necessary or desirable to assign,
transfer, convey, contribute and deliver the Contributed Assets or Assumed
Liabilities, free and clear of all Liens, except for Permitted Liens, and to
effectuate the transactions contemplated hereby.


Section 2.05.TERM OF THE AGREEMENT. This Agreement shall terminate automatically
if the contributions contemplated by this Agreement shall not have been
consummated on or prior to the second Business Day following the date hereof
(such date is hereinafter referred to as the “Outside Date”), unless extended in
writing by the parties to this Agreement.


Section 2.06.EFFECT OF TERMINATION. In the event of termination of this
Agreement for any reason, all obligations on the part of the Operating
Partnership and the Contributor under this Agreement shall terminate, except
that the obligations set forth in Article VIII shall survive; it being
understood and agreed, however, for the avoidance of doubt, that if this
Agreement is terminated because one or more of the conditions to a non-breaching
party's obligations under this Agreement is not satisfied by the Outside Date as
a result of the other party's material breach of a covenant, representation,
warranty

5

--------------------------------------------------------------------------------




or other obligation under this Agreement, the non-breaching party's right to
pursue all legal remedies with respect to such breach will survive such
termination unimpaired.


Section 2.07.TAX WITHHOLDING. The Operating Partnership shall be entitled to
deduct and withhold, from the consideration payable pursuant to this Agreement
to the Contributor, such amounts as the Operating Partnership is required to
deduct and withhold with respect to the making of such payment under the Code or
any provision of state, local or foreign Tax Law. To the extent that amounts are
so withheld by the Operating Partnership, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the Contributor in
respect of which such deduction and withholding was made by the Operating
Partnership.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE OPERATING PARTNERSHIP


The Operating Partnership hereby represents and warrants to and covenants with
the Contributor as follows:
Section 3.01.ORGANIZATION; AUTHORITY.


(a)The Operating Partnership is a limited partnership duly organized, validly
existing and in good standing under the Law of the State of Maryland. The
Operating Partnership has all requisite power and authority to enter this
Agreement and each other agreement, document and instrument contemplated hereby
and to carry out the transactions contemplated hereby and thereby, and to own,
lease or operate its property and to carry on its business as presently
conducted and, to the extent required under applicable Law, is qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business or the character of its property make such qualification necessary,
other than in such jurisdictions where the failure to be so qualified would not
have a material adverse effect on the business, financial condition, properties
or results of operations of the Operating Partnership and the Subsidiaries of
the Operating Partnership (the “Operating Partnership Subsidiaries” and, each
individually, an “Operating Partnership Subsidiary”), taken as a whole.


(b)Exhibit D sets forth as of the date hereof, (i) each Operating Partnership
Subsidiary, (ii) the ownership interest therein of the Operating Partnership and
(iii) if not wholly owned by the Operating Partnership, the identity and
ownership interest of each of the other owners of such Operating Partnership
Subsidiary. Each Operating Partnership Subsidiary has been duly organized or
formed and is validly existing under the Law of its jurisdiction of organization
or formation, as applicable, has all power and authority to own, lease or
operate its property and to carry on its business as presently conducted and, to
the extent required under applicable Law, is qualified to do business and is in
good standing in each jurisdiction in which the nature of its business or the
character of its property make such qualification necessary, except where the
failure to be so qualified would not have a material adverse effect on the
business, financial condition, properties or results of operations of the
Operating Partnership and the Operating Partnership Subsidiaries, taken as a
whole.


Section 3.02.DUE AUTHORIZATION. The execution, delivery and performance of this
Agreement and each other agreement, document and instrument contemplated hereby
by the Operating Partnership has been duly and validly authorized by all
necessary action of the Operating Partnership.

6

--------------------------------------------------------------------------------




This Agreement and each agreement, document and instrument executed and
delivered by or on behalf of the Operating Partnership pursuant to this
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of the Operating Partnership, each
enforceable against the Operating Partnership in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar Law
relating to creditors' rights and general principles of equity.


Section 3.03.CONSENTS AND APPROVALS. Except in connection with the Debt Issuance
or as set forth on Schedule 3.03, no material consent, waiver, approval or
authorization of, or filing with, any Person or Governmental Authority or under
any applicable Law is required to be obtained by the Operating Partnership in
connection with the execution, delivery and performance of this Agreement, the
transactions contemplated hereby or the other Formation Transactions.


Section 3.04.NO VIOLATION. None of the execution, delivery or performance of
this Agreement, or any agreement contemplated hereby between the parties to this
Agreement or the consummation of the transactions contemplated hereby or thereby
(including the other Formation Transactions) does or will, with or without the
giving of notice, lapse of time, or both, violate, conflict with, result in a
breach of, or constitute a default under (a) the organizational documents of the
Operating Partnership, (b) any term or provision of any judgment, order, writ,
injunction, or decree binding on the Operating Partnership or (c) any other
agreement to which the Operating Partnership is a party thereto.


Section 3.05.VALIDITY OF OP UNITS. The OP Units to be issued to the Contributor
pursuant to this Agreement have been duly authorized by the Operating
Partnership and, when issued against the consideration therefor, will be validly
issued by the Operating Partnership, free and clear of all Liens created by the
Operating Partnership (other than Liens created by the Operating Partnership
Agreement).


Section 3.06.LITIGATION. There is no action, suit or proceeding pending or, to
the Operating Partnership's knowledge, threatened against the Operating
Partnership or any Operating Partnership Subsidiary which, if adversely
determined, would be reasonably expected to have a material adverse effect on
the business, financial condition, properties or results of operations of the
Operating Partnership and the Operating Partnership Subsidiaries, taken as a
whole, or which would reasonably be expected to impair the ability of the
Operating Partnership to execute or deliver, or perform its obligations under,
this Agreement and each other agreement, document and instrument executed by it
pursuant to this Agreement or to consummate the transactions contemplated hereby
or thereby.


Section 3.07.OP AGREEMENT. Attached as Exhibit E hereto is a true and complete
copy of the Operating Partnership Agreement.


Section 3.08.LIMITED ACTIVITIES. Except for activities in connection with the
Debt Issuance or the Formation Transactions, the Operating Partnership and the
Operating Partnership Subsidiaries have not engaged in any material business or
incurred any material obligations.


Section 3.09.NO OTHER REPRESENTATIONS OR WARRANTIES. Other than the
representations and warranties expressly set forth in this Article III, the
Operating Partnership shall not be deemed to have made any other representation
or warranty in connection with this Agreement or the transactions contemplated
hereby.

7

--------------------------------------------------------------------------------






ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTOR


The Contributor hereby represents, warrants and agrees that as of the Closing
Date:
Section 4.01.ORGANIZATION; AUTHORITY. The Contributor is a corporation duly
organized, validly existing and in good standing under the Law of the State of
Delaware. The Contributor has all requisite power and authority to enter this
Agreement and each other agreement, document and instrument contemplated hereby
and to carry out the transactions contemplated hereby and thereby, and to own,
lease or operate its property and to carry on its business as presently
conducted and, to the extent required under applicable Law, is qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business or the character of its property make such qualification necessary,
other than in such jurisdictions where the failure to be so qualified would not
have a material adverse effect on the business, financial condition, properties
or results of operations of the Contributor.


Section 4.02.DUE AUTHORIZATION. The execution, delivery and performance of this
Agreement and each other agreement, document and instrument contemplated hereby
by the Contributor has been duly and validly authorized by all necessary action
of the Contributor. This Agreement and each agreement, document and instrument
executed and delivered by or on behalf of the Contributor pursuant to this
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of the Contributor, each enforceable against
the Contributor in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar Law relating to creditors' rights and
general principles of equity.


Section 4.03.OWNERSHIP OF THE OTHER CONTRIBUTED ASSETS. The Contributor is the
record owner of, or otherwise has good and valid title to, the Other Contributed
Assets and has the power and authority to transfer, sell, assign and convey to
the Operating Partnership such Other Contributed Assets free and clear of any
Liens, except for Permitted Liens, and, upon delivery of the consideration for
such Other Contributed Assets as provided herein, the Operating Partnership will
acquire good and valid title thereto, free and clear of any Liens, except for
Permitted Liens and Liens created by the Operating Partnership Agreement.


Section 4.04.OWNERSHIP OF THE PROPERTIES.


(a)Except as set forth on Schedule 4.04(a), the Contributor has good and
marketable title in fee simple to all Properties designated as owned real
property in Exhibit A hereto and has the power and authority to transfer, sell,
assign and convey to the Operating Partnership such owned real property free and
clear of all Liens, except for Permitted Liens, and, upon delivery of the
consideration for such owned real property as provided herein, the Operating
Partnership will acquire good and valid title thereto, free and clear of any
Liens, except for Permitted Liens and Liens created by the Operating Partnership
Agreement.


(b)Except as set forth on Schedule 4.04(b), the Contributor has a valid
leasehold interest in, and enjoys peaceful and undisturbed possession
(consistent with historical use) of all Properties designated as leased real
property in Exhibit A hereto, and has the power and authority to transfer, sell,
assign and convey to the Operating Partnership such leased real property free
and clear of all Liens, except Permitted Liens, and, upon delivery of the
consideration for such leased

8

--------------------------------------------------------------------------------




real property as provided herein, the Operating Partnership will acquire a valid
leasehold interest thereto, free and clear of any Liens, except for Permitted
Liens and Liens created by the Operating Partnership Agreement. The Contributor
has not received any written notice of any material uncured default under any of
the real property leases pursuant to which it leases such Properties, and to the
Contributor's knowledge there is no material uncured default by any landlord
thereunder, except in each case as would not reasonably be expected to have a
Material Adverse Effect.


Section 4.05.CONSENTS AND APPROVALS. Except as shall have been satisfied on or
prior to the Closing Date, no consent, waiver, approval or authorization of, or
filing with, any Person or Governmental Authority or under any applicable Law is
required to be obtained by the Contributor in connection with the execution,
delivery and performance of this Agreement, each other agreement, document and
instrument contemplated hereby, the transactions contemplated hereby or the
other Formation Transactions, except for those consents, waivers, approvals,
authorizations or filings, the failure of which to obtain or to file would not
have a Material Adverse Effect.


Section 4.06.NO VIOLATION. None of the execution, delivery or performance of
this Agreement, or any agreement contemplated hereby between the parties to this
Agreement or the consummation of the transactions contemplated hereby or thereby
(including the other Formation Transactions) does or will, with or without the
giving of notice, lapse of time, or both, violate, conflict with, result in a
breach of, or constitute a default under or give to others any right of
termination, acceleration, cancelation or other right under, (a) the
organizational documents of the Contributor, (b) any agreement, document or
instrument to which the Contributor is a party or by which the Contributor is
bound or (c) any term or provision of any judgment, order, writ, injunction or
decree binding on the Contributor (or its assets or properties), except, in the
case of (b) and (c) any such breaches or defaults that would not have a Material
Adverse Effect.


Section 4.07.NON-FOREIGN PERSON. The Contributor is a United States person (as
defined in the Code) and is, therefore, not subject to the provisions of the
Code relating to the withholding of sales or exchange proceeds to foreign
persons.


Section 4.08.TAXES. To the Contributor's knowledge, and except as would not have
a Material Adverse Effect, (a) all Tax Returns and reports required to be filed
with respect to the Contributed Assets have been timely filed (after giving
effect to any filing extension properly granted by a Governmental Authority
having authority to do so) and all such returns and reports are accurate and
complete in all material respects, and all Taxes required to be paid with
respect to the Contributed Assets have been paid and (b) no deficiencies for any
Taxes have been proposed, asserted or assessed with respect to the Contributed
Assets, and no requests for waivers of the time to assess any such Taxes are
pending.


Section 4.09.SOLVENCY. The Contributor has been and will be solvent at all times
prior to and for the 90-day period following the transfer of the Contributed
Assets and Assumed Liabilities to the Operating Partnership.


Section 4.10.LITIGATION. There is no action, suit or proceeding pending or, to
the Contributor's knowledge, threatened against the Contributor which, if
adversely determined, would reasonably be expected to impair the ability of the
Contributor to execute or deliver, or perform its obligations under, this
Agreement and each other agreement, document and instrument executed by it
pursuant to this Agreement or to consummate the transactions contemplated hereby
or thereby or the other Formation Transactions.

9

--------------------------------------------------------------------------------




Section 4.11.COMPLIANCE WITH LAWS. Except as set forth on Schedule 4.11, the
Properties have been maintained, and the Contributor has not received written
notice that any such Property is not, in compliance in all material respects
with all applicable laws, ordinances, rules, regulations, codes, orders and
statutes (including, without limitation, those currently relating to fire
safety, conservation, parking, Americans with Disabilities Act, zoning and
building laws) whether federal, state or local, except where the failure to so
comply would not have a Material Adverse Effect. Compliance with Environmental
Laws is not addressed by this Section 4.11, but rather solely by Section 4.14.


Section 4.12.EMINENT DOMAIN. There is no existing or, to the Contributor's
knowledge, proposed or threatened condemnation, eminent domain or similar
proceeding, or private purchase in lieu of such a proceeding, in respect of all
or any material portion of the Properties.


Section 4.13.LICENSES AND PERMITS. Except as set forth on Schedule 4.13, to the
Contributor's knowledge, all licenses, permits or other governmental approvals
(including certificates of occupancy) required to be obtained by the owner of
any Property in connection with the construction, use, occupancy, management,
leasing and operation of such Properties have been obtained and are in full
force and effect and in good standing, except for those licenses, permits and
other governmental approvals, the failure of which to obtain or maintain in good
standing would not have a Material Adverse Effect.


Section 4.14.ENVIRONMENTAL COMPLIANCE. Except as set forth on Schedule 4.14, the
Contributor is currently in compliance with all Environmental Laws and
Environmental Permits, except where the failure to so comply would not have a
Material Adverse Effect. The Contributor has not received any written notice
from the United States Environmental Protection Agency or any other federal,
state, county or municipal entity or agency that regulates Hazardous Materials
or public health risks or other environmental matters or any other private party
or Person claiming any current violation of, or requiring current compliance
with, any Environmental Laws or Environmental Permits or demanding payment or
contribution for any Release or other environmental damage in, on, under, or
upon any of the Properties. No litigation in which the Contributor is a named
party is pending with respect to Hazardous Materials located in, on, under or
upon any of the Properties, and, to such Contributor's knowledge, no
investigation in such respect is pending and no such litigation or investigation
has been threatened in writing in the last twelve months by any Governmental
Entity or any third party. To the Contributor's knowledge, except as set forth
on Schedule 4.14, there are no environmental conditions existing at, on, under,
upon or affecting the Properties any portion thereof that would reasonably be
likely to result in any claim, liability or obligation under any Environmental
Laws or Environmental Permit or any claim by any third party that would have a
Material Adverse Effect.


Section 4.15.CUSTOMER LEASES. To the Contributor's knowledge, except as set
forth on Schedule 4.15, (i) all leases, licenses, subleases, tenancies,
possession agreements and occupancy agreements with tenants, subtenants or
licensees related to the Properties (the “Customer Leases”) are in full force
and effect, (ii) no monetary or material non-monetary default (beyond applicable
notice and cure periods) by any party exists under any such Customer Lease and
(iii) no tenant under any of such Customer Leases is presently the subject of
any voluntary or involuntary bankruptcy or insolvency proceedings, except in
each case as would not reasonably be expected to have a Material Adverse Effect.


Section 4.16.ZONING. Except as set forth on Schedule 4.16, the Contributor has
not received (i) any written notice (which remains uncured) from any
Governmental Authority stating that any of the Properties is currently violating
any zoning, land use or other similar rules or ordinances in any material
respect, or (ii) any written notice of any pending or threatened proceedings for
the rezoning (i.e., as

10

--------------------------------------------------------------------------------




opposed to the current zoning) of any of the Properties or any portion thereof
except, in each case as would not have a Material Adverse Effect.


Section 4.17.INVESTMENT. The Contributor acknowledges that the offering and
issuance of the OP Units to be acquired pursuant to this Agreement are intended
to be exempt from registration under the Securities Act and that the Operating
Partnership's reliance on such exemptions is predicated in part on the accuracy
and completeness of the representations and warranties of the Contributor
contained herein. In furtherance thereof, the Contributor represents and
warrants to the Operating Partnership as follows:


(a)The Contributor is an “accredited investor” (as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act).


(b)The Contributor is acquiring the OP Units solely for its own account for the
purpose of investment and not as a nominee or agent for any other Person and not
with a view to, or for offer or sale in connection with, any distribution of any
thereof in violation of the securities Law.


(c)The Contributor is knowledgeable, sophisticated and experienced in business
and financial matters; the Contributor has previously invested in securities
similar to the OP Units and fully understands the limitations on transfer
imposed by the federal securities Law. The Contributor is able to bear the
economic risk of holding the OP Units for an indefinite period and is able to
afford the complete loss of its investment in the OP Units; the Contributor has
received and reviewed all information and documents about or pertaining to the
Operating Partnership and the business and prospects of the Operating
Partnership and the issuance of the OP Units as the Contributor deems necessary
or desirable, and has been given the opportunity to obtain any additional
information or documents and to ask questions and receive answers about such
information and documents, the Operating Partnership and the business and
prospects of the Operating Partnership which the Contributor deems necessary or
desirable to evaluate the merits and risks related to its investment in the OP
Units; and the Contributor understands and has taken cognizance of all risk
factors related to the purchase of the OP Units. The Contributor is relying upon
its own independent analysis and assessment (including with respect to taxes),
and the advice of the Contributor's advisors (including tax advisors), and not
upon that of the Operating Partnership or any of the Operating Partnership's
Affiliates, for purposes of evaluating, entering into, and consummating the
transactions contemplated hereby.


(d)The Contributor acknowledges that the OP Units have not been registered under
the Securities Act and, therefore, may not be sold unless registered under the
Securities Act or an exemption from registration is available.


Section 4.18.NO OTHER REPRESENTATIONS OR WARRANTIES. Other than the
representations and warranties expressly set forth in this Article IV, the
Contributor shall not be deemed to have made any other representation or
warranty in connection with this Agreement or the transactions contemplated
hereby.





11

--------------------------------------------------------------------------------




ARTICLE V


INDEMNIFICATION


Section 5.01.GENERAL INDEMNIFICATION. From and after the Closing Date, each
party hereto (each of which is an “Indemnifying Party”) shall indemnify and hold
harmless the other party and its Affiliates (each of which is an “Indemnified
Party”) from and against any and all charges, complaints, claims, actions,
causes of action, losses, damages, liabilities and expenses of any nature
whatsoever, including amounts paid in settlement, reasonable attorneys' fees,
costs of investigation, costs of investigative judicial or administrative
proceedings or appeals therefrom and costs of attachment or similar bonds
(collectively, “Losses”) arising out of or relating to, asserted against,
imposed upon or incurred by the Indemnified Party in connection with or as a
result of any breach of a representation, warranty or covenant of the
Indemnifying Party contained in this Agreement or in any schedule, exhibit,
certificate or affidavit or any other agreement, document or instrument
delivered by the Indemnifying Party pursuant to this Agreement; provided,
however, that: (i) the Operating Partnership shall not have any obligation under
this Article to indemnify any Indemnified Party against any Losses to the extent
that such Losses arise by virtue of (A) any diminution in value of the OP Units,
(B) the Contributor's breach of this Agreement, gross negligence, wilful
misconduct or fraud or (C) CyrusOne LLC's operation of its business or the
ownership and operation of its assets outside of the ordinary course of business
prior to the Closing Date; and (ii) the Contributor shall not have any
obligation under this Article to indemnify any Indemnified Party against any
Losses to the extent that such Losses arise by virtue of (A) any diminution in
value of the Properties, (B) the Operating Partnership's breach of this
Agreement, gross negligence, wilful misconduct or fraud or (C) the Operating
Partnership's operation of its business or the ownership and operation of its
assets outside of the ordinary course of business prior to the Closing Date; and


Section 5.02.NOTICE OF CLAIMS. At the time when any Indemnified Party learns of
any potential claim that is subject to indemnification pursuant to the terms of
this Agreement (a “Claim”) against the Indemnifying Party it will promptly give
written notice (a “Claim Notice”) to the Indemnifying Party; provided that
failure to do so shall not prevent recovery under this Agreement, except to the
extent that the Indemnifying Party shall have been materially prejudiced by such
failure. Each Claim Notice shall describe in reasonable detail the facts known
to such Indemnified Party giving rise to such Claim, and the amount or good
faith estimate of the amount of Losses arising therefrom. Unless prohibited by
Law, such Indemnified Party shall deliver to the Indemnifying Party, promptly
after such Indemnified Party's receipt thereof, copies of all notices and
documents (including court papers) received by such Indemnified Party relating
to claims asserted by third parties (“Third Party Claims”). Any Indemnified
Party may at its option demand indemnity under this Article V as soon as a Claim
has been threatened by a third party, regardless of whether an actual Loss has
been suffered, so long as such Indemnified Party shall in good faith determine
that such claim is not frivolous and that such Indemnified Party may be liable
for, or otherwise incur, a Loss as a result thereof.


Section 5.03.THIRD PARTY CLAIMS. The Indemnifying Party shall be entitled, at
its own expense, to assume and control the defense of any Claims based on Third
Party Claims, through counsel chosen by the Indemnifying Party and reasonably
acceptable to such Indemnified Party (or any person authorized by such
Indemnified Party to act on its behalf), if it gives written notice of its
intention to do so to such Indemnified Party within 30 days of the receipt of
the applicable Claim Notice; provided, however, that such Indemnified Party may
at all times participate in such defense at its expense. Without limiting the
foregoing, in the event that the Indemnifying Party exercises the right to
undertake any such defense against a Third Party Claim, such Indemnified Party
shall cooperate with the Indemnifying Party in such defense and make available
to the Indemnifying Party (unless prohibited by Law), at the

12

--------------------------------------------------------------------------------




Indemnifying Party's expense, all witnesses, pertinent records, materials and
information in such Indemnified Party's possession or under such Indemnified
Party's control relating thereto as is reasonably required by the Indemnifying
Party. No compromise or settlement of such Third Party Claim may be effected by
either such Indemnified Party, on the one hand, or the Indemnifying Party, on
the other hand, without the other's consent (which consent shall not be
unreasonably withheld, conditioned or delayed) unless (i) there is no finding or
admission of any violation of Law and no effect on any other claims that may be
made against such other party and (ii) each Indemnified Party that is party to
such claim is released from all liability with respect to such claim.


Section 5.04.EXPIRATION.


(a)Subject to the limitations set forth in this Agreement, all representations,
warranties, covenants and agreements (including those relating to
indemnification in Section 5.01) made herein shall survive the Closing.


(b)Unless otherwise specified in this Agreement, all representations, warranties
and covenants of the Indemnifying Party contained in this Agreement shall
survive until twelve months after the Closing Date (the “Expiration Date”). If
written notice of a claim in accordance with the provisions of this Article V
has been given prior to the Expiration Date, then the relevant representation,
warranty and covenant shall survive, but only with respect to such specific
claim, until such claim has been finally resolved. Any claim for indemnification
not so asserted in writing by the Expiration Date may not thereafter be asserted
and shall forever be waived.


Section 5.05.LIMITATIONS ON AMOUNTS.


(a)Except as provided in subparagraph (b) below, the Contributor shall not have
any liability under Section 5.01 for any Losses hereunder (i) unless and until
the aggregate total amount of all such Losses for which the Contributor would,
but for this provision, be liable exceeds, on a cumulative basis, one percent
(1%) of the aggregate fair market value as of the Closing Date of the OP Units
issued to the Contributor on the Closing Date (the “OP Value”), and then only to
the extent of such excess, (ii) in excess of, on a cumulative basis, ten percent
(10%) of the fair market value as of the Closing Date of the OP Units issued to
the Contributor in respect of any Property, to the extent such Losses are
directly related to or arise out of such Property and (iii) in excess of, on a
cumulative basis, ten percent (10%) of the OP Value.


(b)The limitations in subparagraph (a) above shall not apply to any Losses
resulting from breach of Section 4.04 with respect to a specific Property unless
and until such time as the Operating Partnership (or a Subsidiary of the
Operating Partnership) obtains an endorsement providing the Operating
Partnership with the benefit of the existing title insurance policy held by CBI
or one of its Subsidiaries with respect to such Property, if any, or a new title
insurance policy for the benefit of the Operating Partnership (or a Subsidiary
of the Operating Partnership) in the same amount as the lenders' title insurance
policy required to be obtained under the CyrusOne Credit Agreement.


Section 5.06.EXCLUSIVE REMEDY. In furtherance of the foregoing, the Indemnified
Party hereby waives, as of the Closing, to the fullest extent permitted under
applicable Law, any and all rights, claims and causes of action (other than
claims of, or causes of action arising from, fraud) it may have against the
Indemnifying Party arising under or based upon any federal, state, local or
foreign Law, other than the right to seek indemnity pursuant to this Article V.
The foregoing sentence shall not limit the

13

--------------------------------------------------------------------------------




Indemnified Party's right to specific performance or injunctive relief in
connection with the breach by the Indemnifying Party of the provisions of this
Agreement.


Section 5.07.TAX TREATMENT. All indemnity payments made hereunder shall be
treated as adjustments to the consideration paid hereunder for United States
federal income tax purposes.


ARTICLE VI


COVENANTS AND OTHER AGREEMENTS


Section 6.01.COVENANTS OF THE CONTRIBUTOR. From the date hereof through the
Closing, except as otherwise provided for or as contemplated by this Agreement
or the other agreements, documents and instruments contemplated hereby, the
Contributor shall not:


(a)sell, transfer or otherwise dispose of all or any portion of the Contributed
Assets; or


(b)mortgage, pledge, hypothecate, encumber (or permit to become encumbered) all
or any portion of the Contributed Assets;


Section 6.02.COMMERCIALLY REASONABLE EFFORTS BY THE OPERATING PARTNERSHIP AND
THE CONTRIBUTOR. Each of the Operating Partnership and the Contributor shall use
commercially reasonable efforts and cooperate with each other in (a) promptly
determining whether any filings are required to be made or consents, approvals,
waivers, permits or authorizations are required to be obtained (under any
applicable Law or regulation or from any Governmental Authority or third party)
in connection with the transactions contemplated by this Agreement and the other
Formation Transactions and (b) promptly making any such filings, in furnishing
information required in connection therewith and in timely seeking to obtain any
such consents, approvals, waivers, permits or authorizations.


Section 6.03.TAX AGREEMENT. The Operating Partnership shall account for any
variation between the tax basis of any Contributed Asset and its fair market
value at the time of its contribution to the Operating Partnership under any
method approved under Section 704(c) of the Code and the applicable regulations
as chosen by the general partner of the Operating Partnership.


ARTICLE VII


WAIVERS AND CONSENTS


Effective upon the Closing of the contribution of the Contributed Assets and the
exchange of OP Units pursuant to Article I herein, the Contributor waives and
relinquishes all rights and benefits otherwise afforded to the Contributor under
any agreement, including, any rights of appraisal or rights of first offer or
first refusal, and any and all notice provisions related thereto.









14

--------------------------------------------------------------------------------




ARTICLE VIII
GENERAL PROVISIONS


Section 8.01.NOTICES. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally, (b)
five Business Days after being mailed by certified mail, return receipt
requested and postage prepaid, (c) one Business Day after being sent by a
nationally recognized overnight courier or (d) when transmitted by facsimile or
electronic mail if confirmed within 24 hours thereafter by a signed original
sent in the manner provided in clause (a), (b) or (c) to the parties at the
following addresses (or at such other address for a party as shall be specified
by notice from such party):


if to the Operating Partnership to:
c/o CyrusOne Inc.
1649 West Frankford Road
Carrollton, Texas 75007
Facsimile: 713-965-0106
Email: customerservice@cyrusone.com
Attention: General Counsel


if to the Contributor, to:
c/o Cincinnati Bell Inc.
221 East Fourth Street
Cincinnati, Ohio 45202
Facsimile: 513-721-7358
Email: christopher.wilson@cinbell.com
Attention: General Counsel


Section 8.02.DEFINITIONS. For purposes of this Agreement, the following terms
shall have the following meanings.


(a)“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.


(b)“Business Day” means any day that is not a Saturday, Sunday or legal holiday
in the State of New York.


(c)“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated or issued thereunder.


(d)“CyrusOne Credit Agreement” means the credit agreement by and among the
Operating Partnership, as borrower, Deutsche Bank, as administrative agent,
certain subsidiaries

15

--------------------------------------------------------------------------------




of the REIT, as guarantors, and the financial institutions party thereto as
lenders, to be entered into prior to or on the Closing Date.


(e)“Environmental Law” means Laws or Orders of any Governmental Authority
relating to pollution or protection of the environment or natural resources
(including the generation, use, storage, management, treatment, transportation,
disposal, presence, Release or threatened Release of any Hazardous Material) or
occupational health and safety, such as the Clean Air Act, 42 U.S.C. Section
7401 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et seq. and the Water
Quality Act of 1987; the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. Section 136 et seq.; the Marine Protection, Research and Sanctuaries Act,
33 U.S.C. Section 1401 et seq.; the National Environmental Policy Act, 42 U.S.C.
Section 4321 et seq.; the Noise Control Act, 42 U.S.C. Section 4901 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., as amended by the
Hazardous and Solid Waste Amendments of 1984; the Safe Drinking Water Act, 42
U.S.C. Section 300f et seq.; the Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. Section 9601 et seq., as
amended by the Superfund Amendments and Reauthorization Act, the Emergency
Planning and Community Right‑to‑ Know Act, and Radon Gas and Indoor Air Quality
Research Act; the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.;
the Atomic Energy Act, 42 U.S.C. Section 2011 et seq., and the Nuclear Waste
Policy act of 1982, 42 U.S.C. Section 10101 et seq.


(f)“Environmental Permits” means any and all licenses, certificates, permits,
directives, requirements, registrations, government approvals, agreements,
authorizations, and consents that are required under or are issued pursuant to
any Environmental Laws.


(g)“Environmental Liability” means any Liability, loss, demand, claim or cost,
contingent or otherwise (including any liability for judgments, orders, damages,
costs of investigation, remediation or monitoring, medical monitoring, natural
resources damages, fines, penalties, professional fees or settlements), and
relating to, arising under or resulting from (i) any actual or alleged (x)
compliance or noncompliance with any Environmental Law or Governmental
Authorization issued thereunder, (y) generation, use, storage, management,
treatment, transportation, or disposal of any Hazardous Material or (z)
presence, Release or threatened Release of any Hazardous Material or (ii) any
contract, Proceeding or Order pursuant to which Liability, loss, demand, claim
or cost is assumed or imposed with respect to any of the foregoing.


(h)“Fixtures and Personal Property” means all fixtures, furniture, furnishings,
apparatus and fittings, equipment, machinery, appliances, building supplies,
tools, and other items of personal property used in connection with the
operation or maintenance of the Properties; excluding, however, all fixtures,
furniture, furnishings, apparatus and fittings, equipment, machinery,
appliances, building supplies, tools, and other items of personal property owned
by tenants, subtenants, guests, invitees, employees, easement holders, service
contractors and other Persons who own any such property located on the
Properties.


(i)“Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.


(j)“Governmental Authorizations” means all licenses, permits, consents,
certificates, exemptions, registrations, waivers and other authorizations and
approvals required to carry on the

16

--------------------------------------------------------------------------------




Business as conducted as of the date of this Agreement, under applicable Laws of
any Governmental Authority.


(k)“Hazardous Material” means any material, substance or waste defined or
regulated in relevant form, quantity or concentration as hazardous or toxic or
as a pollutant or contaminant (or words of similar import) pursuant to any
Environmental Law, including any petroleum, waste oil or petroleum constituents
or by-products.
(l)“Law” means laws, statutes, rules, regulations, codes, orders, ordinances,
judgments, injunctions, decrees and policies of any Governmental Authority.


(m)“Liabilities” means any and all debts, liabilities and obligations, of
whatever kind or nature, primary or secondary, direct or indirect, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.


(n)“Liens” means all pledges, claims, liens, charges, restrictions, controls,
easements, rights of way, exceptions, reservations, leases, licenses, grants,
covenants and conditions, encumbrances and security interests of any kind or
nature whatsoever.


(o)“Material Adverse Effect” means a material adverse effect on the business,
financial condition, properties or results of operations of the REIT and its
Subsidiaries, taken as a whole.


(p)“Operating Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of the Operating Partnership dated as of November 20, 2012.


(q)“Order” means any order, writ, judgment, injunction, decree, ruling,
assessment, stipulation, determination or award entered by or with any court or
other Governmental Authority or arbitrator.


(r)“Permitted Lien” means:


(i)Liens securing Taxes, the payment of which is not delinquent or the payment
of which is actively being contested in good faith by appropriate proceedings
diligently pursued;


(ii)Zoning laws and ordinances applicable to the Properties that are not
violated by the existing structures or present uses thereof or the transfer of
the Properties;


(iii)Liens imposed by laws, such as carriers', warehousemen's and mechanics'
liens, and other similar liens arising in the ordinary course of business that
secure payment of obligations arising in the ordinary course of business not
more than 60 days past due or which are being contested in good faith by
appropriate proceedings diligently pursued;


(iv)non-exclusive easements for public utilities and other operational purposes
that do not materially interfere with the current use of the Properties; and


(v)any other liens that do not materially interfere with the current use or
operation of the Properties.



17

--------------------------------------------------------------------------------




(s)“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.


(t)“Proceeding” means any action, arbitration, audit, claim, hearing,
investigation, litigation or suit (whether civil, commercial, administrative,
criminal, investigative or informal) commenced, brought, conducted or heard by
or before, or otherwise involving any Governmental Authority or arbitrator.
(u)“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, pumping, placing, discarding, abandoning, deposit, disposal, discharge,
dispersal, leaching or migration into or through the environment (including
ambient air, surface water, groundwater, land surface or subsurface strata).


(v)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


(w)“Service Contracts” means the service, equipment, franchise, operating,
management, parking, supply, utility and maintenance agreements relating to any
Property.


(x)“Subsidiary” of any Person means any corporation, partnership, limited
liability company, joint venture, trust or other legal entity of which such
Person owns (either directly or through or together with another Subsidiary of
such Person) either (i) a general partner, managing member or other similar
interest or (ii) (A) 10% or more of the voting power of the voting capital stock
or other equity interests or (B) 10% or more of the outstanding voting capital
stock or other voting equity interests of such corporation, partnership, limited
liability company, joint venture, trust or other legal entity.


(y)“Tax” means all federal, state, local and foreign income, property,
withholding, sales, franchise, employment, excise and other taxes, tariffs or
governmental charges of any nature whatsoever, including estimated taxes,
together with penalties, interest or additions to Tax with respect thereto.


(z)“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


Section 8.03.COUNTERPARTS. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to each other party.


Section 8.04.ENTIRE AGREEMENT; THIRD-PARTY BENEFICIARIES. This Agreement,
including the exhibits and schedules hereto constitute the entire agreement and
supersede each prior agreement and understanding, whether written or oral, among
the parties regarding the subject matter of this Agreement. This Agreement is
not intended to confer any rights or remedies on any Person other than the
parties hereto.


Section 8.05.GOVERNING LAW. This Agreement shall be governed by, and construed
in accordance with, the Law of the State of New York, regardless of any Law that
might otherwise govern under applicable principles of conflicts of laws thereof.



18

--------------------------------------------------------------------------------




Section 8.06.ASSIGNMENT. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of Law) by
any party without the prior written consent of the other party, and any
attempted assignment without such consent shall be null and void and of no force
and effect, except that each of the Operating Partnership and the Contributor
may assign its rights and obligations hereunder to an Affiliate.


Section 8.07.JURISDICTION. Each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of (a) any New York State
court sitting in the County of New York and (b) the United States District Court
for the Southern District of New York, for the purposes of any action, suit or
proceeding arising out of this Agreement or any transaction contemplated hereby
(and each agrees that no such action, suit or proceeding relating to this
Agreement shall be brought by it or any of its Affiliates except in such
courts). Each of the parties hereto further agrees that, to the fullest extent
permitted by applicable Law, service of any process, summons, notice or document
by U.S. registered mail to such person's respective address set forth in Section
8.01 shall be effective service of process for any action, suit or proceeding in
New York with respect to any matters to which it has submitted to jurisdiction
as set forth above in the immediately preceding sentence. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by applicable Law. Each of the parties hereto
irrevocably and unconditionally waives (and agrees not to plead or claim) any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in (i) any New York
State court sitting in the County of New York or (ii) the United States District
Court for the Southern District of New York, or that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.


Section 8.08.SEVERABILITY. Each provision of this Agreement will be interpreted
so as to be effective and valid under applicable Law, but if any provision is
held invalid, illegal or unenforceable under applicable Law in any jurisdiction,
then such invalidity, illegality or unenforceability will not affect any other
provision, and this Agreement will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been included herein.


Section 8.09.RULES OF CONSTRUCTION.
 
a.The parties hereto agree that they have been represented by counsel during the
negotiation, preparation and execution of this Agreement and, therefore, waive
the application of any Law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.


b.The words “hereof,” “herein” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement, and article, section,
paragraph, exhibit and schedule references are to the articles, sections,
paragraphs, exhibits and schedules of this Agreement unless otherwise specified.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in agreement, document or instrument made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Unless explicitly stated otherwise herein, any agreement,
document, instrument or statute defined or referred to herein or in any
agreement, document or instrument that is referred to herein means such

19

--------------------------------------------------------------------------------




agreement, document, instrument or statute as from time to time, amended,
qualified or supplemented, including (in the case of agreements, documents and
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns.


  
Section 8.10.EQUITABLE REMEDIES. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that each party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement by the other party hereto and
to enforce specifically the terms and provisions hereof in any federal or state
court located in New York, this being in addition to any other remedy to which
the parties are entitled under this Agreement or otherwise at law or in equity.


Section 8.11.DESCRIPTIVE HEADINGS. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.


Section 8.12.NO PERSONAL LIABILITY CONFERRED. This Agreement shall not create or
permit any personal liability or obligation on the part of any officer,
director, partner, employee or shareholder of the Operating Partnership or the
Contributor.


Section 8.13.AMENDMENT; WAIVER. Any amendment hereto shall be in writing and
signed by all parties hereto. No waiver of any of the provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
enforcement is sought.


[remainder of page intentionally left blank; signature page follows]



20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers or representatives, all as of the
date first written above.


CYRUSONE LP
 
 
By:
CyrusOne GP
 
Sole General Partner
 
 
By:
CyrusOne Inc.
 
Sole Trustee of CyrusOne GP
 
 
By:
/s/ Kimberly H. Sheehy
Name:
Kimberly H. Sheehy
Title:
Chief Financial Officer and Treasurer





CONTRIBUTOR
DATA CENTERS SOUTH INC.
 
 
By:
/s/ Christopher J. Wilson
Name:
Christopher J. Wilson
Title:
Vice President, General Counsel and Secretary








21

--------------------------------------------------------------------------------




EXHIBITS
Exhibit A:    Properties
Exhibit B:    Formation Transactions
Exhibit C:    Other Contributed Assets
Exhibit D:    Operating Partnership Subsidiaries
Exhibit E:    Operating Partnership Agreement



--------------------------------------------------------------------------------




EXHIBIT A




PROPERTIES


Owned Real Property


Common Name and Address
City
State & Zip Code
Monroe St. Data Center - 316 East Monroe Street
South Bend
Indiana 46601
Galleria Data Center- 4201 Southwest Freeway
Houston
Texas 77027
Galleria Data Center- 4211 Southwest Freeway
Houston
Texas 77027
San Antonio Data Center- 9999 Westover Hills Boulevard
San Antonio
Texas 78251
Houston West I Data Center - 5150 Westway Park Boulevard
Houston
Texas 77041
Houston West II Data Center - 5150 Westway Park Boulevard
Houston
Texas 77041
Phoenix Continuum Data Center - 2335 South Ellis Street
Chandler
Arizona 85286
Ellis Gateway Data Center - South Ellis Street
Chandler
Arizona 85286
Carrollton Data Center- 1649 Frankford Road
Carrollton
Texas 75007








--------------------------------------------------------------------------------




Leased Real Property
Common Name and Address
City
State & Zip Code
Landlord/Owner
Name of Lease
Bryan Street Data Center - 2323 Bryan Street
Dallas
Texas 75201
Digital - Bryan Street Partnership, L.P.
Master Terms and Conditions dated 7/1/2011 between Telx Entities and Cyrus
Networks, LLC, and Office Lease dated 10/6/2011 between Digital - Bryan Street
Partnership, L.P. and Cyrus Networks, LLC, as amended
Lewisville Data Center - 2501 South State Highway 121
Lewisville
Texas 75067
Digital Lewisville, LLC
Lease Agreement dated 2/19/2008 between BREOF Convergence LP and Cyrus Networks,
LLC, as amended
Met Center I Data Center - 7401 East Ben White Boulevard
Austin
Texas 78741
NNN Met Center 4-9 LP
Lease Agreement dated March 2009 between NNN Met Center 4-9 LP and Cyrus
Networks LLC, as amended
Met Center II Data Center - 7101 Metropolis Drive
Austin
Texas 78741
MET CENTER PARTNERS-9, LTD. By Met Center3, Inc.
Lease Agreement dated 2/28/2011 between Met Centers Partners-9, LTD. and Cyrus
Networks, LLC, as amended
Galleria Data Center - 4201 Southwest Freeway (land only)
Houston
Texas 77027
Tamborella Real Estate Trust I
Lease Agreement dated 11/1/1966 between Bertha Jewell Tamborella and Lynne
Tamborella, and Albert H. Herzstein, as amended
Marsh Lane Data Center - 2440 Marsh Lane
Carrollton
Texas 75006
Horizon Data Center Solutions, LLC
Master Service Agreement dated 7/15/2008 between Horizon Data Center Solutions,
LLC and Cyrus Networks, LLC, as amended
Midway Data Center - 4025 Midway Road
Carrollton
Texas 75093
Digital Midway, L.P.
Master Service Agreement dated 7/15/2008 between Horizon Data Center Solutions
LLC and Cyrus Networks, LLC, and Office Lease dated March 11, 2011 between
Digital Midway, L.P. and Cyrus Networks, LLC, as amended
Greenspoint Data Center - 12085 North Freeway
Houston
Texas 77060
WXIII/HOU Yale Real Estate Limited Partnership
Sublease Agreement dated 12/21/2004 between US Oncology Corporate, Inc. and
Cyrus Networks, LLC, as amended
Lombard Data Center - 1850 Springer Street
Lombard
Illinois 60148
Chicago Title Land Trust Company
Lease dated 9/28/2007 between Chicago Title Land Trust Company and GramTel
Midwest, Inc. as amended
Blackthorn Data Center - 3919 Crescent Circle
South Bend
Indiana 46628
Crescent Michiana Properties III, LLC
Facility Lease dated 3/6/2008 between Crescent Michiana Properties III, LLC and
GramTel, Inc., as amended








--------------------------------------------------------------------------------




EXHIBIT B-1


FORMATION TRANSACTIONS


1.
Data Centers South Inc. (“Data Centers South”) is formed as a Delaware
corporation.



2.
Data Center Investments Inc. (“Data Center Investments”) is formed as a Delaware
corporation.



3.
Data Centers South Holdings LLC (“DCS Holdco”) is formed as a Delaware limited
liability company.



4.
Data Center Investments Holdco LLC (“DCI Holdco”) is formed as a Delaware
limited liability company.



5.
GramTel Inc., a Virginia corporation, merges with and into CyrusOne Inc., a
Delaware corporation (“CyrusOne Inc.”), with CyrusOne Inc. surviving.



6.
Cincinnati Bell Technology Solutions Inc., a Delaware corporation (“CBTS”),
transfers its long haul fiber network assets and data center asset and assigns
its interests in leases associated with its data center business to CyrusOne
Inc. in exchange for the constructive issuance of CyrusOne Inc. shares and
CyrusOne Inc.'s assumption of liabilities related to such assets and leases.



7.
Cincinnati Bell Telephone Company LLC, an Ohio limited liability company
(“CBT”), sells its data center building located at 229 West Seventh Street to
CyrusOne Inc. for $18 million payable in the form of a promissory note from
CyrusOne Inc. to CBT.



8.
CBTS contributes the stock of CyrusOne Inc. to Data Center Investments in
exchange for the stock of Data Center Investments.



9.
CyrusOne Inc. converts to CyrusOne LLC, a limited liability company (“CyrusOne
LLC”), pursuant to Delaware law.



10.
CyrusOne LLC transfers its high-basis assets to Data Centers South in exchange
for the transfer of Data Centers South stock to CyrusOne LLC and the assumption
of certain liabilities of CyrusOne LLC (including a portion of the intercompany
debt owed by CyrusOne LLC to CBTS and all of the intercompany debt owed by
CyrusOne LLC to Cincinnati Bell Inc., an Ohio corporation (“CBI”)).



11.
Data Center Investments assumes remaining portion of intercompany debt owed by
CyrusOne LLC to CBTS.



12.
CyrusOne LLC distributes the stock of Data Centers South to Data Center
Investments.



13.
Data Center Investments transfers interests in CyrusOne LLC to CyrusOne LP, a
Maryland limited partnership (“CyrusOne LP”), in exchange for CyrusOne LP
limited partnership interests.






--------------------------------------------------------------------------------




14.
Data Centers South transfers its high-basis assets to CyrusOne LP in exchange
for CyrusOne LP limited partnership interests and CyrusOne LP's assumption of
Data Center Investment's liabilities.



15.
CyrusOne LP transfers its high-basis assets to CyrusOne LLC.



16.
Data Center Investments transfers its limited partnership interests in CyrusOne
LP to DCI Holdco.



17.
Data Centers South transfers its limited partnership interests in CyrusOne LP to
DCS Holdco.



18.
CBI, CBTS, CBT, CyrusOne LLC and CyrusOne LP enter into intercompany agreements.




--------------------------------------------------------------------------------




EXHIBIT B-2


FORMATION TRANSACTIONS


1.
Data Centers South Inc. (“Data Centers South”) is formed as a Delaware
corporation.



2.
Data Center Investments Inc. (“Data Center Investments”) is formed as a Delaware
corporation.



3.
Data Centers South Holdings LLC (“DCS Holdco”) is formed as a Delaware limited
liability company.



4.
Data Center Investments Holdco LLC (“DCI Holdco”) is formed as a Delaware
limited liability company.



5.
GramTel Inc., a Virginia corporation, merges with and into CyrusOne Inc., a
Delaware corporation (“CyrusOne Inc.”), with CyrusOne Inc. surviving.



6.
Cincinnati Bell Technology Solutions Inc., a Delaware corporation (“CBTS”),
transfers its long haul fiber network assets and data center asset and assigns
its interests in leases associated with its data center business to CyrusOne
Inc. in exchange for the constructive issuance of CyrusOne Inc. shares and
CyrusOne Inc.'s assumption of liabilities related to such assets and leases.



7.
Cincinnati Bell Telephone Company LLC, an Ohio limited liability company
(“CBT”), sells its data center building located at 229 West Seventh Street to
CyrusOne Inc. for $18 million payable in the form of a promissory note from
CyrusOne Inc. to CBT.



8.
CBTS contributes the stock of CyrusOne Inc. to Data Center Investments in
exchange for the stock of Data Center Investments.



9.
CyrusOne Inc. converts to CyrusOne LLC, a limited liability company (“CyrusOne
LLC”), pursuant to Delaware law.



10.
CyrusOne LLC transfers its high-basis assets to Data Centers South in exchange
for the transfer of Data Centers South stock to CyrusOne LLC and the assumption
of certain liabilities of CyrusOne LLC (including a portion of the intercompany
debt owed by CyrusOne LLC to CBTS and all of the intercompany debt owed by
CyrusOne LLC to Cincinnati Bell Inc., an Ohio corporation (“CBI”)).



11.
Data Center Investments assumes remaining portion of intercompany debt owed by
CyrusOne LLC to CBTS.



12.
CyrusOne LLC distributes the stock of Data Centers South to Data Center
Investments.



13.
Data Center Investments transfers interests in CyrusOne LLC to CyrusOne LP, a
Maryland limited partnership (“CyrusOne LP”), in exchange for CyrusOne LP
limited partnership interests.






--------------------------------------------------------------------------------




EXHIBIT C-1


ASSETS




1.
All accounts receivable, prepaid expenses, deferred transaction costs, and other
current assets of the Contributor which are associated with the Properties.



2.
All assets associated with that certain Texas long-haul fiber route from Houston
to Austin to San Antonio, including, but not limited to (i) seven (7) empty
conduits, (ii) rights to those certain 68 fibers granted pursuant to that
certain Dark Fiber IRU Agreement dated February 5, 2004 by and between Broadwing
Communications LLC and BCSI Inc. and (iii) all rights and interests related
thereto.



3.
All construction in process and construction escrows related to the Properties.



4.
All transferrable licenses, permits, consents, certificates, exemptions,
registrations, waivers and other authorizations and approvals held to operate
the Properties.



5.
All deferred sales commissions, deferred expenses, deferred installation costs,
unbilled revenue and deposits associated with the Properties.






--------------------------------------------------------------------------------




EXHIBIT C-2




ASSUMED AGREEMENTS


1.
All CyrusOne LLC (or CyrusOne LLC subsidiary) leases, licenses, subleases,
tenancies, possession agreement or occupancy agreements with respect to the
leased Properties identified on Exhibit A.



2.
All tenant leases, licenses, subleases, tenancies, possession agreement or
occupancy agreements with respect to the owned and leased Properties.



3.
All service, equipment, franchise, operating, management, parking, supply,
utility and maintenance agreements relating to any Property.



4.
All other agreements to which CyrusOne LLC is a party relating to the owned and
leased Properties.




--------------------------------------------------------------------------------




EXHIBIT D




OPERATING PARTNERSHIP SUBSIDIARIES


1.
CyrusOne Finance Corp. - 100%






--------------------------------------------------------------------------------




EXHIBIT E




OPERATING PARTNERSHIP AGREEMENT









--------------------------------------------------------------------------------




Schedule 3.03
Consents and Approvals


None









--------------------------------------------------------------------------------




Schedule 4.04(a)
Ownership of the Properties - owned real property


None





--------------------------------------------------------------------------------




Schedule 4.04(b)
Ownership of the Properties - leased real property


None







--------------------------------------------------------------------------------




Schedule 4.11
Compliance with Laws


None









--------------------------------------------------------------------------------




Schedule 4.13
Licenses and Permits


None





--------------------------------------------------------------------------------




Schedule 4.14
Environmental Compliance


None





--------------------------------------------------------------------------------




Schedule 4.15
Material Customer Leases


None





--------------------------------------------------------------------------------




Schedule 4.16
Zoning


None





